Exhibit 10.2

 

AMENDMENT TO BACKSTOP AGREEMENT

 

THIS AMENDMENT dated as of December 20, 2016 (this “Amendment”) is entered into
by and among:

 

(i) CHC Group Ltd. (the “Company”); and

 

(ii) each of the undersigned parties identified on the signature pages hereto
(each an “Investor” and collectively, the “Investors”).

 

The Company and the Investors are referred to herein as the “Amendment Parties”
and each individually as an “Amendment Party.” Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Backstop
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Amendment Parties entered into that certain Backstop Agreement
dated as of October 11, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Backstop Agreement”);

 

WHEREAS, the Amendment Parties wish to amend certain provisions of the Backstop
Agreement; and

 

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

 

AMENDMENTS

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and in the Backstop Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Amendment Parties
agree as follows:

 

Section 1.  Amendments. Subsection (F) of Section 10(a)(ii) of the Backstop
Agreement is hereby amended and restated in its entirety as follows:

 

“(F)     obtain the entry by the Bankruptcy Court of the Final Cash Collateral
Order (as defined in the Plan Support Agreement) by no later than January 9,
2017, which order is reasonably acceptable in all respects to the Requisite Plan
Sponsors and the Debtors;”

 



 

 

 

Section 2.  Effectiveness. This Amendment shall become effective and binding on
the Amendment Parties in accordance with the terms of the Backstop Agreement
upon the execution and delivery by the Company and the Requisite Investors of an
executed signature page hereto.

 

Section 3.  Miscellaneous.

 

3.1     Except as specifically set forth herein, the terms of the Backstop
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

 

3.2     This Amendment may be executed in several counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same agreement. Execution copies of this Amendment delivered by
facsimile, PDF or otherwise shall be deemed to be an original for the purposes
of this paragraph.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

 

  COMPANY       CHC Group Ltd.         By: /s/ Hooman Yazhari     Name: Hooman
Yazhari     Title: Senior Vice President, Legal & Administration

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

INVESTORS       ALLIANCEBERNSTEIN LP         By: /s/ Robert Schwartz        
Name: Robert Schwartz         Title: Senior Vice President  

 

Future Fund Board of Guardians By: Bain Capital Credit, LP, as Investment
Manager       By: /s/ Andrew S. Viens         Name: Andrew S. Viens        
Title: Executive Vice President  

 

Sankaty Credit Opportunities (F), L.P             By: /s/ Andrew S. Viens      
      Name: Andrew S. Viens             Title: Executive Vice President    

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Credit Opportunities V AIV II (Master), L.P.       By: /s/ Andrew S.
Viens         Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-A, L.P.       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-B (Master), L.P.       By: /s/ Andrew S. Viens  
      Name: Andrew S. Viens         Title: Executive Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Managed Account (CalPERS), L.P.       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

Bain Capital High Income Partnership, L.P.       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Managed Account (E), L.P.       By: /s/ Andrew S. Viens         Name:
Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Managed Account (FSS), L.P.       By: /s/ Andrew S. Viens         Name:
Andrew S. Viens         Title: Executive Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Managed Account (PSERS), L.P.       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Managed Account (TCCC), L.P.       By: /s/ Andrew S. Viens         Name:
Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Rio Grande FMC, L.P.       By: /s/ Andrew S. Viens         Name: Andrew
S. Viens         Title: Executive Vice President  

 

Sears Holdings Pension Trust By: Bain Capital Credit, LP, as Investment Manager
      By: /s/ Andrew S. Viens         Name: Andrew S. Viens         Title:
Executive Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Sankaty Credit Opportunities VI-EU (Master), L.P.       By: /s/ Andrew S. Viens
        Name: Andrew S. Viens         Title: Executive Vice President  

 

Sankaty Credit Opportunities VI-G, L.P.       By: /s/ Andrew S. Viens        
Name: Andrew S. Viens         Title: Executive Vice President  

 

Los Angeles County Employees Retirement Association By: Bain Capital Credit, LP,
as Manager       By: /s/ Andrew S. Viens         Name: Andrew S. Viens        
Title: Executive Vice President  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

American Century Capital Portfolios, Inc. – AC Alternatives Income Fund By: Bain
Capital Credit, LP, as Subadvisor       By: /s/ Andrew S. Viens         Name:
Andrew S. Viens         Title: Executive Vice President  

 

Carl Marks Strategic Investments, L.P.       By: /s/ James F. Wilson        
Name: James F. Wilson         Title: Authorized Signatory  

 

Carl Marks Strategic Opportunities Fund II, L.P.       By: /s/ James F. Wilson  
      Name: James F. Wilson         Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Tennenbaum Special Situations IX-O, LP By: Tennenbaum Capital Partners, LLC Its:
Investment Manager       By: /s/ David Hollander         Name: David Hollander  
      Title: Managing Partner  

 

Tennenbaum Special Situations Fund IX-C, LP By: Tennenbaum Capital Partners, LLC
Its: Investment Manager       By: /s/ David Hollander         Name: David
Hollander         Title: Managing Partner  

 

Tennenbaum Special Situations Fund IX, LLC By: Tennenbaum Capital Partners, LLC
Its: Investment Manager       By: /s/ David Hollander         Name: David
Hollander         Title: Managing Partner  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Tennenbaum Opportunities Fund, VI, LLC By: Tennenbaum Capital Partners, LLC Its:
Investment Manager       By: /s/ David Hollander         Name: David Hollander  
      Title: Managing Partner  

 

Tennenbaum Special Situations IX-S, LP By: Tennenbaum Capital Partners, LLC Its:
Investment Manager       By: /s/ David Hollander         Name: David Hollander  
      Title: Managing Partner  

 

Wayzata Opportunities Fund III, L.P. By: WOF III GP, L.P., its General Partner
By: WOF III GP, LLC, its General Partner       By: /s/ Joseph M. Deignan        
Name: Joseph M. Deignan         Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Wayzata Opportunities Fund Offshore III, L.P. By: Wayzata Offshore GP III, LLC,
its General Partner       By: /s/ Joseph M. Deignan         Name: Joseph M.
Deignan         Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Marble Ridge Capital L.P.       By: /s/ Dan Kamensky         Name: Dan Kamensky
        Title: Authorized Signatory  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

Solus Alternative Asset Management LP       By: /s/ Chris Pucillo         Name:
Chris Pucillo         Title: CEO/CIO  

 

[ Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

